Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 June 2022 has been entered.
 Response to Arguments
Applicant’s arguments, see Remarks p. 6-9, filed 02 June 2022, with respect to  the claim objections of claims 10-12  and the rejections of claims 10-12 under 35 U.S.C § 102(a)(2) have been fully considered and are persuasive.  The claim objections of claims 10-12 and the rejections of claims 10-12 under 35 U.S.C § 102(a)(2) of 02 Feb 2022 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Stephen M. Hertzler on 29 July 2022.

The application has been amended as follows: 
Claim 10, lines 12-13 replace “move only in a direction in which” with ---slide obliquely relative to a direction of insertion into the insertion holes such that---
Claim 10, line 24 replace “a anterior” with ---an anterior---
Claim 11, lines 9-10 replace “move only in a direction in which” with ---slide obliquely relative to a direction of insertion into the insertion holes such that---
Claim 11, line 23 replace “a anterior” with ---an anterior---
Claim 12, lines 12-13 replace “move only in a direction in which” with ---slide obliquely relative to a direction of insertion into the insertion holes such that---
Claim 12, line 24 replace “a anterior” with ---an anterior---
Claim 12, line 27-28 replace “move only in a direction in which” with ---slide obliquely relative to a direction of insertion into the insertion holes such that---
Claim 12, line 41 replace “a anterior” with ---an anterior---

Allowance
Claims 10, 11, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a dental model including model teeth comprising a model teeth-side step portion that is provided only on an outer surface of the tooth root portion on a buccal side opposite to a lingual side where a tongue is present in a case of being located in an actual mouth, and causes the model teeth to slide obliquely relative to a direction of insertion into the insertion holes such that a distance between adjacent model teeth is shortened, as each of the model teeth abuts the insertion hole-side step portion when being inserted into each of the insertion holes, the model teeth-side step portion includes an inclined surface which is inclined in two directions with respect to an insertion direction of the model teeth into the insertion holes, and a model teeth base comprising an insertion hole-side step portion that causes the model teeth to slide obliquely relative to a direction of insertion into the insertion holes such that a distance between adjacent model teeth is shortened, as each of the model teeth abuts the insertion hole-side step portion when being inserted into each of the insertion holes, the insertion hole-side step portion being provided on an inner surface of each of the insertion holes only on a buccal side opposite to a lingual side where a tongue is present in a case of being located in an actual mouth,4Application No. 16/473,231Docket No. 010000-000010 the insertion hole-side step portion includes an inclined surface which is inclined in two directions with respect to an insertion direction of the model teeth into the insertion holes, and in combination with other limitations set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772